Citation Nr: 0718626	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

Entitlement to service connection for arthritis.  

(The claim of entitlement to service connection for diabetes 
mellitus, as a result of exposure to herbicides, will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2004, the veteran claimed that since his active 
service he developed diabetes mellitus, type 2, and "very 
painful arthritis."  The veteran's representative, in a 
November 2005 "statement of accredited representative in 
appealed case," argued that the veteran developed diabetes 
mellitus as a result of exposure to battery acid, diesel 
fuel, and "other harmful chemicals" present on board his 
submarine.  The representative further argued that the 
veteran warrants service connection based on exposure to 
herbicides.  In his December 2004 notice of disagreement, the 
veteran states that he was not in Vietnam.  The veteran was 
awarded the Vietnam Service Medal.

The issue of entitlement to service connection for diabetes 
mellitus, as a result of exposure to herbicides is currently 
affected by a recent stay.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 
2006), that reversed a decision of the Board which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  In Ribaudo v. Nicholson, No. 06-2762 (U.S. 
Vet. App. April 13, 2007) (en banc), the Court granted, in 
part, the Secretary of Veterans Affairs January 16, 2007, 
motion to stay regarding this issue.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  In light of the 
fact that the veteran's claim is based on herbicide exposure 
in Vietnam in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Board will not 
address this issue at this time.
FINDING OF FACT

Arthritis, to include degenerative disk disease of the 
cervical spine, was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran has essentially been given VCAA notice piecemeal; 
however, the Board finds that the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  By letter dated in May 2004, VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The April 2005 statement of the case (SOC) included the 
text of 38 C.F.R. § 3.159, which delineates the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  In addition, citation to and an 
explanation of the application of the potentially relevant 
regulations was provided, including 38 C.F.R. § 3.03, 
addressing principles relating to service connection.  The 
veteran is also represented by a national service 
organization that assisted him in preparing his appeal to the 
Board, and who, in August 2006, after the SOC was issued, 
submitted a "statement of accredited representative in 
appealed case" which informed VA that the veteran had no 
more evidence to submit. 

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
May 2004 notification letter and the April 2005 statement of 
the case have been sufficient to notify the veteran of the 
evidence necessary to substantiate his claim, of his and VA's 
respective obligations to obtain specified different types of 
evidence, and that he should provide copies of any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  Regarding the first three 
elements, as discussed above, the veteran has not been 
prejudiced by lack of notice of the elements needed to 
substantiate his claim for service connection.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a March 2006 letter (sent 
the same month of the Court's decision in Dingess).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  

VA has not provided the veteran with an examination in 
connection with his claim for service connection; however, 
the Board finds that an examination is not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

The Board does not find that the post service arthritis may 
be associated with the veteran's active duty.  The service 
medical records show no reports of arthritis, or cervical 
spine injury, and there is also no showing that any arthritis 
manifested to a compensable degree within one year of the 
veteran's discharge from active service.  

The first showing of arthritis and degenerative disk disease 
of the cervical spine was over 30 years after the veteran's 
active service.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  The 
first showing of arthritis and degenerative disk disease of 
the cervical spine is years after the veteran's discharge 
from service, which is evidence against a finding that the 
post service disabilities "may be" associated with service.  
Thus, to the extent that the veteran has alleged that he has 
had either of these disabilities since service, the Board 
accords little to no probative value.  Therefore, the Board 
finds that the veteran's arthritis does not meet the criteria 
to warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has "very painful arthritis" as 
a result of his military service.  VA outpatient records from 
April 2004 show that the veteran has arthritis of the right 
great toe, and that the veteran requested medicine for what 
he described as his neck pain "arthritis."  An x-ray from 
February 2004 shows that the veteran has degenerative disk 
disease of C4-5, C5-6, and C6-7 with neural foraminal 
narrowing.  As the veteran has identified his neck disability 
as "arthritis," the Board finds it appropriate to discuss 
both the arthritis in its analysis of the veteran's claimed 
"painful arthritis."  The medical evidence of record shows 
current diagnoses of arthritis in the great toe and 
degenerative disk disease of the cervical spine; as such, the 
remaining question is whether either of these disabilities is 
related to the veteran's active military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that arthritis 
is related to the veteran's active military service.  VA 
outpatient records from April 2004 show that the veteran has 
arthritis of the right giant toe, and a medical record from 
February 2004 reported that an x-ray from that month showed 
degenerative disk disease of C4-5, C5-6, and C6-7 with neural 
foraminal narrowing (the veteran has referred to the later 
disability as "arthritis").  The veteran's service medical 
records are devoid of any treatment for, or report of, an 
injury to the right great toe or to the cervical spine.  The 
veteran's December 1968 release from active duty examination 
shows that the veteran had normal feet, and a normal spine 
and other musculoskeletal parts at that time.  

There is no competent medical evidence in the record 
suggesting that arthritis in the right great toe, or any 
arthritis for that matter, manifested to a compensable degree 
within one year of the veteran's discharge from service; 
therefore, it will not be presumed that arthritis is related 
to the veteran's service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The first showing of 
arthritis and degenerative disk disease of the cervical spine 
was in 2004, many years after the veteran's service.  This is 
evidence against a finding of continuity of symptomatology 
and against a finding that the arthritis is related to his 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

It is noted that a VA outpatient record from March 2004 shows 
that the veteran reported neck pain for the last 3 to 5 
years, and an outpatient record from February 2004 shows that 
the veteran had a history of chronic neck pain for 20 years.  
Even assuming that the veteran's reported neck pain is 
related to his current diagnosis of degenerative disk 
disease, this pain would still have started, at the earliest, 
approximately 15 years after his release from active military 
service.  Simply put, the competent medical evidence of 
record suggests that the veteran's current diagnoses are not 
related to his service, and the only evidence suggesting that 
the veteran's arthritis is related to his service is his 
claim for service connection for "very painful arthritis."  

The veteran has stated that his "arthritis" is related to 
service.  The Board does not doubt the sincerity of the 
veteran's belief that he developed "arthritis" as a result 
of his service.  The veteran could render an opinion as to 
having pain, or any other common symptom of arthritis while 
he was in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service arthritis and there is no 
continuity of symptomatology associated with this disability.  
Arthritis is not manifested to a compensable degree within 
one year of discharge from service, and a nexus between the 
post service diagnoses of arthritis and service is not shown.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for arthritis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


